--------------------------------------------------------------------------------

Exhibit 10.18
 
LICENSE AGREEMENT
 
THIS LICENSE AGREEMENT dated as of March 11, 2010 (this “Agreement”), is entered
into among and between SMART PERSONALIZED MEDICINE, LLC al Delaware corporation
(“SPM”), having a place of business at 203 NE Front Street, Suite 101, Milford,
Kent County, Delaware 19963, HEALTH DISCOVERY CORPORATION, a Georgia corporation
(“HDC”) having a place of business at 2 East Bryan Street, Suite 601, Savannah,
GA 31401, and QUEST DIAGNOSTICS, INCORPORATED, a Delaware corporation (“QUEST”),
having a place of business at 3 Giralda Farms, Madison, New Jersey 07940 (each,
a “Party,” and collectively, the “Parties”).
 
RECITALS:
 
WHEREAS, HDC is the owner of intellectual property, including patents, pending
and issued, and know-how, all relating to support vector machine (“SVM”) and
other learning machine technology, based upon which it has developed, or is
engaged in developing, applications including, inter alia, digital image
analysis, biomarker discovery, and gene- and protein-based diagnostic and
prognostic testing; and
 
WHEREAS, HDC and SPM entered into a License Agreement dated August 22, 2008 (the
“HDC License Agreement,” a copy of which is attached hereto as Exhibit D)
pursuant to which HDC licensed its intellectual property, hereinafter referred
to as the “Licensed Technology” (as further defined in the HDC License
Agreement) to SPM for use in the Field of Use (as defined in the HDC License
Agreement) for development of breast cancer Product(s)) (the “Development
Technology”); and
 
WHEREAS, SPM entered into a Sponsored Research Agreement (the “Sponsored
Research Agreement”, incorporated herein by reference) dated May 1, 2009 with
The University of Texas, M.D. Anderson Cancer Center (“MD Anderson”), a member
institution of The University of Texas System, pursuant to which MD Anderson and
SPM agreed to undertake a Research Project to develop a statistical database
(the “Database”), under which agreement, among other things, SPM would have the
exclusive option to develop and commercialize any inventions arising out of the
Research Project; and
 
WHEREAS, concurrently with the execution of this License Agreement, SPM, HDC and
QUEST are entering into a Development Agreement (the “Development Agreement”),
which is incorporated herein by reference, for development of the Database and
applications in the Field (as defined therein), using any or all of the data
from the Database and the Development Technology for commercialization.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 1
 
DEFINITIONS
 
Any capitalized terms used but not defined herein shall have the meaning
specified in the Development Agreement. For purposes of this Agreement, the
terms defined in this Article 1 shall have the respective meanings set forth
below: i
 
1.1           “Combination Use” means a Licensed Product that is sold together
in combination with one (1) or more products, processes or services which are
not Licensed Products or Licensed Uses.
 
1.2           “First Commercial Sale” shall mean, with respect to any Product,
the first sale or use of such Product producing revenue in any form whatsoever
to QUEST.
 
1.3           “Licensed Patent Rights” shall mean, to the extent required for
the utilization of the Development Technology, (a) those issued patents and
patent applications listed op Exhibit A hereto which include the Development
Technology and which are owned by HDC and licensed to SPM; (b) all patents that
have issued or in the future shall issue therefrom, including utility, model and
design patents and certificates of invention; and (c) all divisionals,
continuations, continuations-in-part, reissues, renewals, reexaminations,
extensions or additions to any such patent applications and patents to the
extent that the patents and/or patent applications cover use of the Development
Technology within the Field, and any Product Inventions.
 
1.4           “Licensed Product” shall mean each developed Product(s) or
individual test components in the Product derived from data in the Database for
which QUEST Issues a Commercialization Notice under the Development Agreement
and licenses hereunder.
 
1.5           “Net Sales” shall mean:
 
1.5.1         with respect to the sale of Licensed Products that are not IVD
kits (see Section 6.4.4 below) developed in any way using the Database, the
sales price invoiced to Third Parties of any and all Licensed Products by QUEST
that is sold by QUEST and/or its Affiliates, less the following items as
applicable to such Licensed Products to the extent actually allowed and taken:
(a) contractual allowances required by Medicare, MediCal, and Medicaid; (b)
charges for shipping and insurance; (c) discounts customary in the trade; (d)
credits or refunds; and (e) bad debt up to 6% of Net Sales (collectively, the
“Adjustments”); and
 
1.5.2         with respect to Combination Uses, the sales price invoiced to
Third Parties of such Combination Uses sold or performed by QUEST and/or its
Affiliates, less: the Adjustments multiplied by the fraction A/A+B, where A is
the reasonable list price of the Licensed Product, individual component of the
Licensed Product sold separately during the royalty period in question, and B is
the reasonable list price of the other separate diagnostic products, processes
or services which are not Licensed Products, and in no way was developed using
the Database, sold separately during the royalty period in question.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
1.6           “Royalty Term” shall mean, with respect to each Licensed Product,
the term for which a Valid Patent Claim remains in effect which would be
infringed by the manufacture, use, offer for sale, sale or import of such
Licensed Product but for the license granted by this Agreement.
 
1.7           “Valid Patent Claim” shall mean either (a) a claim of an issued
and unexpired patent included within the Licensed Patent Rights, which has not
been held permanently revoked, unenforceable or invalid by a decision of a court
or other governmental agency of competent jurisdiction, unappealable or
unappealed within the time allowed for appeal, and which has not been admitted
to be invalid or unenforceable through reissue or disclaimer or otherwise, (b) a
claim of a pending patent application included within the Licensed Patent
Rights, which claim was filed in good faith and has not been abandoned or
finally disallowed without the possibility of appeal or refiling of such
application or (c) a pending application filed or patent issued in connection
with the development of or in connection with any Product(s).
 
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES OF SPM
 
SPM hereby represents and warrants to QUEST and HDC as follows:
 
2.1           Corporate Existence and Power.  SPM (a) is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware; (b) has the limited liability company power and authority
and the legal right to own and operate its property and assets, to lease the
property and assets it operates under lease, and to carry on its business as it
is now being conducted; and (c) is in compliance with all requirements of
applicable law, except to the extent that any noncompliance would not have a
material adverse effect on the properties, business, financial or other
condition of it and would not materially adversely affect its ability to perform
its obligations under this Agreement.
 
2.2           Authorization and Enforcement of Obligations.  SPM (a) has the
limited liability power and authority and the legal right to enter into this
Agreement and to perform its obligations hereunder; and (b) has taken all
necessary limited liability action on its part to authorize the execution and
delivery of this Agreement and the performance of its obligations
hereunder.  This Agreement has been duly executed and delivered on behalf of
SPM, and constitutes a legal, valid, binding obligation, enforceable against SPM
in accordance with its terms, except to the extent that such enforcement may be
limited by bankruptcy, insolvency, moratorium or other laws affecting creditors
rights generally.
 
2.3           No Consents.  All necessary consents, approvals and authorizations
of all governmental authorities and other Persons required to be obtained by SPM
in connection with this Agreement will be obtained by SPM upon the execution of
this Agreement.
 
2.4           Rights in Development Technology.  SPM is the legal and beneficial
licensee of the Development Technology from HDC.  SPM has not granted rights to
any Person except for those granted hereunder to QUEST with respect to the
Development Technology.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
2.5           No Infringement.  SPM has no actual knowledge (without any
independent investigation) that the use of the Development Technology or the
granting of a sublicense to practice the Development Technology in the Field
violates, infringes or otherwise conflicts or interferes with any patent or any
other intellectual property or proprietary right of any Third Party.  To the
best of SPM’s actual knowledge, no Third Party is currently infringing upon the
Development Technology in the Field.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF QUEST
 
QUEST hereby represents and warrants to SPM and HDC as follows:
 
3.1           Corporate Existence and Power.  QUEST (a) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware; (b) has the corporate power and authority and the legal right to own
and operate its property and assets, to lease the property and assets it
operates under lease, and to carryon its business as it is now being conducted;
and (c) is in compliance with all requirements of applicable law, except to the
extent that any noncompliance would not have a material adverse effect on the
properties, business, financial or other condition of it and would not
materially adversely affect its ability to perform its obligations under this
Agreement.
 
3.2           Authorization and Enforcement of Obligations.  QUEST (a) has the
corporate power and authority and the legal right to enter into this Agreement
and to perform its obligations hereunder; and (b) has taken all necessary
corporate action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder.  This Agreement has
been duly executed and delivered on behalf of QUEST, and constitutes a legal,
valid, binding obligation, enforceable against QUEST in accordance with its
terms except to the extent that such enforcement may be limited by bankruptcy,
insolvency, moratorium or other laws affecting creditors rights generally.
 
3.3           No Consents.  All necessary consents, approvals and authorizations
of all governmental authorities and other Persons required to be obtained by
QUEST in connection with this Agreement have been obtained.
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF HDC
 
HDC hereby represents and warrants to SPM and Quest as follows:
 
4.1           Corporate Existence and Power.  HDC (a) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Georgia; (b) has the requisite power and authority and the legal right to own
and operate its property and assets, to lease the property and assets it
operates under lease, and to carryon its business as it is now being conducted;
and (c) is in compliance with all requirements of applicable law, except to the
extent that any noncompliance would not have a material adverse effect on the
properties, business, financial or other condition of it and would not
materially adversely affect its ability to perform its obligations under this
Agreement.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
4.2           Authorization and Enforcement of Obligations.  HDC (a) has the
requisite power and authority and the legal right to enter into this Agreement
and to perform its obligations hereunder; and (b) has taken all necessary
corporate action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder.  This Agreement has
been duly executed and delivered on behalf of HDC, and constitutes a legal,
valid, binding obligation, enforceable against HDC in accordance with its terms,
except to the extent that such enforcement may be limited by bankruptcy,
insolvency, moratorium or other laws affecting creditors rights.
 
4.3           No Consents.  All necessary consents, approvals and authorizations
of all governmental authorities and other Persons required to be obtained by HDC
in connection with this Agreement have been obtained.
 
4.4           No Infringement.  Understanding that no Licensed Products exist or
are currently under development as of the effective date of this Agreement, to
the best of HDC’s knowledge, the Licensed Products contemplated under this
Agreement would be, if made, used, sold or offered for sale, free from
infringement of patents or any other intellectual property rights of
others.  Should HDC receive notice of any Third Party claim of infringement, it
shall immediately notify both SPM and QUEST in writing.
 
4.5           Prosecution of Patents.  Subject to Section 10.1, HDC shall
undertake all commercially reasonable actions necessary for prosecution and
maintenance of the Licensed Patents, including payment of maintenance, annuity,
and renewal fees as required by the respective national patent offices that
issued the patents, and payment of all attorney fees and costs for prosecution,
maintenance, and grant of any pending patent applications.
 
4.6           Recordation.  HDC has obtained and recorded duly executed
assignments of the Licensed Patents as necessary to perfect its rights and title
therein, in accordance with governing law and regulations in each respective
jurisdiction.
 
4.7           Noncontravention.  There are no existing agreements, commitments,
proposals, offers, or rights with, to, or in any person to acquire any of the
rights under the Licensed Technology that would prevent, alter, or hinder the
performance of HDC’s obligations hereunder.
 
4.8           Licenses.  No licenses or other rights under the Licensed
Technology have been granted or retained by HDC, or any Third Party, including
but not limited to (any prior owners, or inventors as to the Field, except for
the following: HDC has previously granted non-exclusive, non-sublicensable
rights under the Licensed Patents to Pfizer, Inc. (“Pfizer”), Bruker Daltonics,
Inc. (“Bruker”) and Vermillion, Inc. (“Vermillion”, f/k/a Ciphergen
Biosystems).  After reasonable investigation, to the best of HDC’s knowledge
none of Pfizer, Bruker or Vermillion is in the business of manufacturing or
marketing Products in the Field utilizing the Licensed Technology.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
4.9           Invalidity of Patents.  None of the Licensed Patents has ever been
found invalid, unpatentable, or unenforceable for any reason in any
administrative, arbitration, judicial or other proceeding, and HDC is not aware
of, nor has it received any notice or information of any kind from any source
suggesting that any of the Licensed Patents may be invalid, unpatentable, or
unenforceable.
 
4.10         Small Entity.  To the extent “small entity” fees were paid to the
United States Patent and Trademark Office with respect to any Licensed Patent,
the payor qualified as a “small entity” and at the time such payment was made,
was entitled to pay “small entity” fees, and had not licensed rights in the
Licensed Patent to an entity that did not qualify as a “small entity.”
 
4.11         Inequitable Conduct.  To the best of its knowledge, neither HDC nor
its agents or representatives have engaged in any conduct, or omitted to perform
any necessary act, the result of which would support a declaration of
unenforceability with respect to any of the Licensed Patents, whether in
litigation or proceedings before the United States Patent and Trademark Office
or any other national patent office.
 
4.12         Proceedings.  None of the Licensed Patents has been or is currently
involved in any reexamination, reissue, interference proceeding, or similar
proceeding before the United States Patent and Trademark Office or other
national patent office, and, to the best of HDC’s knowledge, no such proceedings
are pending or threatened.
 
4.13         Claims.  To the best of HDC’s knowledge, there are no Third Party
actions, claims, or proceedings threatened, pending, or in progress related to
the Licensed Technology.
 
4.14         Notices.  Subject to notices listed in Exhibit C, HDC has not
placed a Third Party on notice of actual or potential infringement of any of the
Licensed Patents nor has it initiated any enforcement action with respect to any
of the Licensed Patents apart from those listed in Exhibit C.
 
4.15         Conflicts with HDC License Agreement.  To the extent that any
provision of this Agreement or the Development Agreement reasonably requires SPM
to perform any act that conflicts with the rights granted, or the limitations
thereof, under the HDC License Agreement, HDC agrees that SPM may perform such
act without being deemed by HDC to be in violation of the HDC License
Agreement.  HDC is not aware of any such conflicts as of the Effective
Date.  Notwithstanding the foregoing, nothing in this Agreement or the
Development Agreement shall be interpreted to expand the rights granted to SPM
under the HDC License Agreement for any other purpose.
 
ARTICLE 5
 
GRANT OF LICENSES
 
5.1           License for Development and Validation.
 
(i)            Patent License.  Subject to the rights, obligations and
restrictions set forth in the HDC License Agreement, SPM hereby grants to QUEST
a co-exclusive (with SPM) sublicense to utilize the Licensed Patent Rights to
the extent necessary to enable QUEST to perform its obligations to develop the
Product(s) and perform the Validation Work under the Development Agreement (the
“Development License”).  QUEST shall have no right to further sublicense such
development rights and obligations except to its Affiliates so long as such
Affiliate agrees to be bound by the terms hereof, provided that QUEST shall
remain liable hereunder notwithstanding such further sublicense. HDC consents to
said grant by SPM.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(ii)           Database Usage.  Subject to all of the rights, obligations and
restrictions of SPM set forth in the Sponsored Research Agreement, QUEST shall
have the right to use the Database to the extent permitted in the Development
Agreement, and to perform Validation Work and testing after the development of
Products as set forth in the Development Agreement.
 
(iii)          Third Party Development.  QUEST shall have the right but not the
obligation to work with SPM on all new SPM projects with other Third Party
institutions or entities in the Field, as specified in Sections 5.5 and 5.6 of
the Development Agreement, any of which projects shall be covered by the license
set forth in this Section 5.1, and the option to license under Section 5.2
below, provided that QUEST is otherwise in compliance with the terms of the
Development Agreement.  Each of SPM, HDC and QUEST shall have the right to
propose additional markers or platforms for inclusion in a Project or as an
additional Project to the Steering Committee, which shall make a determination
as to whether or not to recommend such new project.  If QUEST determines, in its
sole discretion, that it does not wish to participate in a new SPM project with
a Third Party, or a new Project that is recommended by the Steering Committee
(collectively, “New Project Opportunity”), QUEST shall provide written notice of
such determination to SPM and HDC within ninety (90) days of receipt of notice
of the terms and conditions of such New Project Opportunity (the “Opt Out
Notice.”)  Following receipt of an Opt Out Notice, SPM shall have the right to
grant a similar license to that granted in Section 5.1(i) to such Third Party,
but only to the extent necessary to permit such Third Party to carry out its
development obligations with respect to such New Project Opportunity, and any
Product Inventions arising out of such New Project Opportunity shall be subject
to Section 10.3.9(b) below.
 
5.2           License for Commercial Use.
 
Subject to receipt of a Commercialization Notice submitted by QUEST in
compliance with Section 5.3 of the Development Agreement, SPM hereby grants to
QUEST, with HDC’s consent which consent is hereby granted, an exclusive license
under the Licensed Patent Rights to make, have made, use, sell, offer for sale
m:ld import of any and all Licensed Product(s) identified in a Commercialization
Notice in the Territory for use within the Field for the period of exclusivity
(the “Product License”).  Such license shall include the right to sublicense,
provided that QUEST shall provide a copy of any such sublicense to SPM, and
provided further that the financial terms shall be commercially reasonable and
that such sublicense shall not contain any financial, terms or conditions which
are “in-kind” or provide for exchange of value by the parties as consideration
which is not in strictly monetary terms, or shall not operate in conjunction
with other licenses or purchasing agreements with the same sublicensee such that
compensation terms are negated under such sublicense.  For any sublicense which
does not meet such requirement, such sublicense shall be subject to consent of
SPM, which consent shall not be unreasonably withheld.  Any such
Commercialization Notice so submitted shall be made part of this Agreement by
appending it to Exhibit B hereto.  A separate Commercialization Notice shall be
required for each Product to be licensed.  To the extent that SPM is entitled to
do so under the HDC License Agreement, SPM hereby grants to QUEST a license,
co-exclusive with HDC under any Licensed Patent Rights that (a) arise from SPM
Improvements as defined in Section 10.3.2; and (b) are included in the Product
License by operation of Section 10.3.6 (the “SPM Patent Rights”), to make, have
made, use, sell, offer for sale and import of any and all Licensed Products in
the Territory in the Field.  The Parties acknowledge that such exclusivity as
set forth in this Section 5.2 remains subject to the pre-existing non-exclusive
rights of Pfizer, and Bruker and Vermillion as set forth in Section 4.8 above.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(i)            The period of exclusivity shall continue (a) with respect to
Licensed Products which are not IVD kits, until the FDA issues a clearance or
approval of an IVD kit, and (b) with respect to Licensed Products which are IVD
kits, until the fifth (5th) anniversary of such FDA clearance or approval,
whether such IVD kits are manufactured by QUEST or by a sublicensee of QUEST, or
by a sublicensee of SPM following loss of exclusivity for sublicensing
manufacture pursuant to Section 6.8.1 below.  Following termination or
expiration of the period of exclusivity, each Product License granted hereunder
shall become non-exclusive for the remainder of the term of this Agreement.  For
purposes of clarification, the period of exclusivity for IVD kits (subsection
(b) above) shall continue after expiration of the period of exclusivity for
non-IVD products (subsection (a) above), and shall continue to exclude sales of
IVD kits for use by other entities for the full 5-year period of exclusivity.
 
5.3           Sale of IVD Kits to Third Parties.  QUEST shall negotiate in good
faith to permit a sublicensed manufacturer to sell IVD kits to certain Third
Parties upon approval from QUEST
 
ARTICLE 6
 
ROYALTIES AND FEES
 
6.1           Development License Fee.  In partial consideration for the
Development License granted hereunder, within thirty (30) days of execution of
this Agreement, QUEST shall separately pay to each of SPM and HDC an amount
equal to Five Hundred Thousand. Dollars (US $500,000) (the “Development License
Fee”).
 
6.2           License Maintenance Fees.  In partial consideration for
maintenance of the license granted hereunder, QUEST shall pay to SPM an amount
equal to Sixteen Thousand Two Hundred Fifty Dollars ($16,250) and to HDC an
amount equal to Eight Thousand Seven Hundred Fifty Dollars ($8,750) for the
first calendar year following First Commercial Sale.  For each calendar year
thereafter during the Royalty Term of the Agreement, QUEST shall pay to SPM
Thirty Two Thousand Five Hundred Dollars ($32,500) and to HDC Seventeen Thousand
Five Hundred Dollars ($17,500).  Such maintenance fee shall be due and payable
within thirty (30) days of the start of each calendar year of this Agreement
following First Commercial Sale, and which amount shall be fully creditable
towards royalties accruing over the course of the subsequent year.  Any amounts
paid as maintenance fees but not credited against royalties accrued shall
roll-over from year to year to cover additional royalties in subsequent years.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
6.3           Product License Fee.  In partial consideration for all Product
License(s) that have been determined by the Steering Committee to arise out of
the first [two] Project Plans attached to the Development Agreement on the date
of execution of this Agreement (the “Initial Program”) granted hereunder, QUEST
shall pay separately to each of SPM and HDC an amount equal to One Hundred
Twenty Five Thousand United States Dollars (US $125,000) within forty five (45)
days of the later of publication of a study performed for the Validation Work
showing statistically significant performance (“Study Publication”) or First
Commercial Sale of a Product developed under such Project Plan (the “Product
License Fee”).  The payment of said Product License Fee for all Product Licenses
arising out of the first two Project Plans is based, upon an understanding by
the Parties that the Product(s) developed under the second Project Plan will be
an improvement of and/or will be based upon similar indications as the
Product(s) developed under the first Project Plan
 
6.4           Royalties for Licensed Products.  In partial consideration for the
Product License granted hereunder for each Licensed Product which is not an IVD
kit, during the Royalty Term QUEST shall pay a royalty of eight percent (8%),
which percentage shall be subject to Subsection 6.4.2 and Section 6.9 below, of
Net Sales of each such non-IVD Licensed Product and shall distribute such
royalties as follows:
 
6.4.1        Pursuant to Section 5.7(c) of the Sponsored Research Agreement a
fee equal to one percent (1.0%) of the Net Sales (the “MD Anderson Fee”) is due
to MD Anderson.  SPM shall be responsible for payment of the MD Anderson
Fee.  Royalties shall be allocated to SPM and HDC according to the following
equations (the “SPM-HDC Royalty Equations”): for R = royalty rate (percent), SPM
will be paid [(R - 1) x 0.65 + 1]% of the Net Sales and HDC will be paid [(R -1
) x 0.35]% of the Net Sales.  Thus, for the specified eight percent (8%) royalty
rate, QUEST shall pay to SPV (or its assignee) running royalties equal to five
and fifty-five one hundredths percent (5.55%) of Net Sales of each Licensed
Product by QUEST or its Affiliates and shall separately pay to HDC running
royalties equal to two and forty-five one-hundredths percent (2.45%) of Net
Sales of each Licensed Product by QUEST or its Affiliates.  Such royalties shall
be due and payable on a quarterly basis and shall be submitted by QUEST along
with the report as specified in Section 7.1 below;
 
6.4.2        If QUEST determines within its commercially reasonable discretion
that a Licensed Product does not provide a commercial advantage based on
Objective Market Performance Criteria (defined below), then the royalty rate
specified in Section 6.4.1 above shall be subject to revision downward by mutual
agreement of the parties following good faith negotiations to take into account
the following costs: lower reimbursement, higher test cost, lower gross margin,
higher expenses to meet FDA requirements, unanticipated development and
marketing costs, and so forth.  Such determination shall be made by the Steering
Committee within sixty (60) days of the close of each calendar year for the
preceding year’s royalties, and any amounts overpaid shall be refunded to QUEST
within thirty (30) days of receipt of an invoice for such overpaid
amounts.  Objective Market Performance Criteria include, but are not limited to,
Sensitivity/Specificity, minimal grey zone percentage, Odd Ratio, and
pathological complete response correlation, all as related to the Licensed
Product’s intended clinical application.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
6.4.3        In the event of a revision of the royalty rate, QUEST shall pay to
SPM (or its assignee) and to HDC (or its assignee) the amounts determined by the
respective SPM-HDC Royalty Equations as applied to the adjusted royalty rate for
Net Sales of each Licensed Product by QUEST or its Affiliates.  SPM shall be
responsible for payment of the MD Anderson Fee to MD Anderson.
 
6.4.4        Revenues derived from Licensed Products that are ND kits will be
subject to Section 10.3.9(c) below if QUEST sublicenses the right to manufacture
and distribute such IVD kits; provided however, that if QUEST itself
manufactures and sells Licensed Products that are IVD kits, such Licensed
Products will be subject to at separate commercially reasonable calculation of
net sales to be mutually agreed upon by the parties at the time of such
manufacture and attached as an addendum to this Agreement.
 
6.4.5        If a Third Party laboratory or kit manufacturer develops a test or
kit that is based on public information prior to patent issuance of one or more
claims under the Licensed Patent Rights, and such test or kit is substantially
similar to a Licensed Product, the parties agree to reduce the applicable
royalty rate to a nominal level during the period for which there is no issued
patent under the Licensed Patent Rights with respect to such Licensed Product.
 
6.5           Royalties for MD Anderson Inventions.  In the event that QUEST
desires to develop and/or commercialize any invention made by MD Anderson in
conjunction with the Research Project, QUEST shall provide written notice of its
desire to SPM who shall, upon receipt of such notice, exercise such option on
terms mutually satisfactory to each of SPM, QUEST and MD Anderson; provided
however, if the similar Product developed by QUEST for SPM exceeds the
performance criteria of the MD Anderson-developed test, QUEST shall deliver a
Commercialization Notice and license such Product under this Agreement.  QUEST
agrees to pay to SPM in connection with such option an amount equal to the
royalty percentage payable to MD Anderson plus an additional two percent
(2%).  SPM agrees to use reasonable commercial efforts in their negotiations
with MD Anderson to cap such total royalty at four percent (4%).
 
6.6           Study Fees.  After QUEST issues a Commercialization Notice for a
product as set forth in the Development Agreement, in partial consideration for
the Product License granted hereunder for such Product, QUEST shall reimburse
SPM and HDC for costs incurred, respectively, by SPM and HDC, related to the
Validation Work with respect to such Product.
 
6.7           No Further Licenses.  HDC and SPM each hereby agree that neither
of them will license the Development Technology to any other Third Party for use
in the Field so long as this Agreement is effective (except with respect to a
developed Product which QUEST has declined to Commercialize or develop further).
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
6.8           Anti-Shelving.  In the event that Quest delivers a
Commercialization Notice to SPM in accordance with the provisions of the
Development Agreement, QUEST must use commercially reasonable efforts to
Commercialize validated Licensed Products through a diligent marketing program,
to develop, or subcontract for the development of, manufacturing capabilities,
as needed, and to continue active, diligent marketing efforts for Licensed
Products throughout the period of exclusivity set forth in Section 5.2 of this
Agreement.
 
6.8.1        If QUEST has not made the First Commercial Sale of a Licensed
Product that is not an IVD kit within: (a) three (3) months after the later of
the date of publication of a validation study regarding a Licensed Product or
CLIA validation and assay release by QUEST, or (b) if QUEST receives a notice
from the U.S. Food & Drug Administration (“FDA”) that approval is required,
ninety (90) days after FDA approval is received by QUEST, SPM shall have the
right to terminate the exclusivity of the license with respect to such Licensed
Product.  All other provisions of this Agreement shall remain in full force and
effect at the time of such reversion to non-exclusivity with respect to the
particular Product(s).  If QUEST has not sublicensed manufacture of a Licensed
Product that is an IVD kit, and has not provided written notice to SPM that it
intends to manufacture such IVD kits itself, and initiated negotiations
regarding royalty terms for such IVD kits, within two (2) years of the First
Commercial Sale of a Licensed Product that is not an IVD kit, and, with regard
to QUEST’s manufacture of IVD kits, makes commercially reasonable efforts to
manufacture thereafter, SPM shall have the right to terminate the exclusivity of
QUEST’s license with respect to (i) the right to manufacture such IVD Licensed
Products, and (ii) the right to sell, offer for sale, import and use such IVD
Licensed Products in countries where Quest is not currently marketing a non-IVD
product.  Such loss of exclusivity shall not extend to QUEST’s continuing right
to exclusivity to perform, use and sell IVD Products as specified in Section
5.2(i) above.
 
6.9           Third Party Licenses.  If QUEST is required to obtain a license
under any Third Party patents in order to Commercialize the Product(s) under the
Development Agreement, fifty percent (50%) of any Third Party royalty payment or
other liability for such license (a “Third Party Payment”) may be deducted from
the royalty payments due SPM and HDC (if applicable) to leave an adjusted
royalty rate for that specific Product, which royalty payment is to be
distributed to SPM and HDC in the same manner as specified in Subsection 6.4.3
above; provided, however, that each of the Licensed Product royalties due from
QUEST under this Agreement may not be reduced to an adjusted royalty rate of
less than five percent (5%).  Notwithstanding the foregoing, for purposes of
this Agreement, royalties paid to Third Parties for the use of Reverse
Transcriptase Polymerase Chain Reaction Technology (“RT-PCR”) shall not be
deducted from royalty payments due to SPM and HDC, however, royalties paid to
Third Parties for the use of Third Party Improvements or products subject to
Section 10.3.9(b) shall be so deducted.
 
ARTICLE 7
 
ROYALTY REPORTS AND ACCOUNTING
 
7.1           Reports, Exchange Rates.  During the term of this Agreement
following the First Commercial Sale of a Product, QUEST shall furnish to each of
SPM and HDC a quarterly written report showing in reasonably specific detail,
(a) the gross sales of each Product sold by QUEST or its Affiliates during the
reporting period and the calculation of Net Sales from such gross sales; (b) the
royalties payable in United States dollars, if any, which shall have accrued
hereunder based upon Net Sales of each Products; (c) the withholding taxes, if
any, required by law to be deducted in respect of such sales; and (d) the date
of the First Commercial Sale of each Product during the reporting
period.  Reports shall be due on the forty-fifth (45th) day following the close
of each reporting period.  QUEST shall keep and require its Affiliates to keep
complete and accurate records in sufficient detail to properly reflect all gross
sales and Net Sales and to enable the royalties payable hereunder to be
determined.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
7.2           Audits.
 
7.2.1        Upon the written request of SPM and/or HDC, QUEST shall permit an
independent certified public accounting firm selected by the requestor and
reasonably acceptable to QUEST, at the requestor’s expense, to have access
during normal business hours to such of the records of QUEST as may be
reasonably necessary to verify the accuracy of the royalty reports hereunder for
any year ending not more than thirty-six (36) months prior to the date of such
request.
 
7.2.2        If such accounting firm concludes that additional royalties were
owed during such period, QUEST shall pay the additional royalties within thirty
(30) days of the date the requestor delivers to QUEST such accounting firm’s
written report documenting the royalty underpayment.  The fees charged by such
accounting firm shall be paid by the requestor; provided, however, if the audit
discloses that the royalties payable by QUEST for the audited period are more
than one hundred ten percent (110%) of the royalties actually paid for such
period, and the difference between royalties payable and royalties paid is
greater than Five Thousand Dollars ($5,000), then QUEST shall pay the reasonable
fees and expenses charged by such accounting firm.
 
7.3           Confidential Financial Information.  SPM and HDC shall treat all
financial information subject to review under this Article 6 as Confidential
Information pursuant to Article 9 below, and shall cause its accounting firm to
retain all such financial information in confidence.
 
ARTICLE 8
 
ARTICLE 8 PAYMENTS
 
8.1           Payment Terms. Royalties shown to have accrued by each royalty
report rovided for under Article 7 of this Agreement shall be due and payable on
the date such royalty report is due.  Payment of royalties in whole or in part
may be made in advance of such due date.
 
8.2           Payment Method.  All payments by QUEST to either SPM or HDC under
this Agreement shall be paid in United States dollars, and all such payments
shall be originated from a United States bank located in the United States and
made by bank wire transfer in immediately available funds to such accounts as
SPM and HDC, respectively, shall designate before such payment is due.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
8.3           Exchange Control.  If at any time legal restrictions prevent the
prompt remittance of part or all royalties with respect to any country where the
Product sold, payments shall be made through such lawful means or methods as SPM
and HDC, respectively, reasonably shall determine.
 
ARTICLE 9
 
CONFIDENTIALITY
 
9.1           Confidential Information.  Except as otherwise provided in Section
9.12 below, during the term of this Agreement, and for a period of ten (l0)
years following the expiration or earlier termination hereof, each Party shall
maintain in confidence all information of the other Parties disclosed after the
Effective Date by another Party and identified as, or acknowledged to be,
confidential (the “Confidential Information”), and shall not use, disclose or
grant the use of the Confidential Information to any Third Party except on a
need-to-know basis to those of its own, and its Affiliates’, and assignees’,
directors, officers, affiliates, employees, agents, consultants, clinical
investigators and contractors, to the extent such disclosure is reasonably
necessary in connection with such Party’s activities as expressly authorized by
this Agreement.  To the extent that disclosure is authorized by this Agreement,
prior to disclosure, each Party hereto shall obtain written agreement of any
such Person to hold in confidence and not make use of the Confidential
Information for any purpose other than those permitted by this Agreement.  Each
Party shall notify the other Parties promptly upon discovery of any unauthorized
use or disclosure of the other Party’s Confidential Information
 
9.2           Permitted Disclosures.  The confidentiality obligations contained
in Section 9.1 of this Agreement shall not apply to the extent that (a) any
receiving Party (the “Recipient”) is required (i) to disclose information by
law, order or regulation of a governmental agency or a court of competent
jurisdiction, or (ii) to disclose information to any governmental agency for
purposes of obtaining approval to test or market a Product, provided in either
case that the Recipient shall provide written notice thereof to the other
Parties and sufficient opportunity to object to any such disclosure or to
request confidential treatment thereof; or (b) the Recipient can demonstrate
that (i) the disclosed information was public knowledge at the time of such
disclosure to the Recipient, or thereafter became public knowledge, other than
as a result of actions or inaction of the Recipient in violation hereof; (ii)
the disclosed information was rightfully known by the Recipient (as shown by its
written records) prior to the date of disclosure to the Recipient by any other
Party hereunder; or (iii) the disclosed information was disclosed to the
Recipient on an unrestricted basis from a source unrelated to any Party to this
Agreement and not under a duty of confidentiality to any other Party.
 
9.2.1        The Parties acknowledge that HDC and QUEST each have certain
time-critical reporting obligations by virtue of the respective status of each
as a public corporation and agree to cooperate in preparation of a joint press
release regarding the execution and general terms of this Development Agreement
and the Quest License Agreement to be issued concurrently with the Form 8-K
report that must be filed by HDC and QUEST within four (4) business days of the
Effective Date.  Such press release will be subject to the corporate
communications policies of both HDC and QUEST
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
9.3           Equitable Relief.  Each Party hereby acknowledges that, in the
event of any breach or threatened breach of this Article 9 by the Recipient, the
disclosing Party may suffer irreparable injury for which damages at law may not
be an adequate remedy.  Accordingly, without prejudice to any other rights and
remedies otherwise available to the disclosing Party, the disclosing Party shall
be entitled to seek equitable relief, including injunctive relief and specific
performance, for any breach or threatened breach of this Article 9 by the
Recipient, its Affiliates, or any of its or their employees, directors,
officers, members, agents, or representatives.
 
9.4           Non-Use of Names; Confidentiality of Agreement.  No Party hereto
shall make any public announcement, issue any press release or publish any study
(collectively, all such communications, “Publication”) concerning the
transactions contemplated herein, or make any Publication which includes the
name of any other Party or any of its Affiliates, or otherwise use the name or
names of any other Party or any of their employees or any adaptation,
abbreviation or derivative of any of them, whether oral or written, related to
the terms, conditions or subject matter of this Agreement, without the prior
written permission of such other Party, except as may be required by (i) law or
(ii) judicial order (and then only following consultation with any other Party).
 
9.5           Compliance with Laws; Reporting Obligation with Respect to
Protected Health Information.  Each Party shall comply with all Applicable
Laws.  “Applicable Laws” are the international, federal, state, and local laws,
rules and regulations that relate to the conduct of the Parties’ business and
the performance by the Parties of their respective obligations under this
Agreement.  If a Party or its permitted representatives gain access to protected
health information (“PHI”), as that term is defined under The Health Insurance
Portability and Accountability Act of 1996, that is not required for performance
of this Agreement, each Party shall immediately report to the other Parties any
incidents of access to PHI or any incidents of use, reproduction or disclosure
of PHI of which it or its Permitted Representatives become(s) aware.
 
ARTICLE 10
 
PATENTS
 
10.1         Patent Prosecution and Maintenance.  HDC is responsible for and
shall have the right to control the preparation, filing, prosecution and
maintenance of the Licensed Patent Rights, and shall be responsible for paying
all costs thereof.  HDC shall provide QUEST and SPM with a copy of each patent
application relating to the Development Technology available subject to this
Section 10.1.  In the event that HDC is unable or unwilling to maintain any one
or more of the Licensed Patent Rights relating to the Development Technology,
QUEST may pay the fees for maintaining the indicated patents or patent
applications within Licensed Patent Rights and deduct such payment from any
amounts owed by QUEST to HDC under this License Agreement.  HDC shall notify SPM
and QUEST before any Licensed Patent Rights relating to the Development
Technology terminate with sufficient time to permit SPM and QUEST to take action
to maintain the patent, if it so chooses.  SPM shall be responsible for and
shall have the right to control the preparation, filing, prosecution and
maintenance of the SPM Patent Rights, if any, and shall be responsible for
paying all costs thereof.  SPM shall provide HDC and QUEST with a copy of each
patent application covered by the SPM Patent Rights.  SPM shall not allow any of
the SPM Patent Rights to be abandoned, discontinued or withdrawn without the
prior written approval of HDC AND QUEST.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
10.2         Enforcement of Patent Rights.  The HDC License Agreement provides
that HDC, at its sole expense, has the right, but not the obligation, to enforce
the Licensed Patent :Rights or otherwise abate the infringement thereof and to
control any litigation or other enforcement action and shall consider, in good
faith, the interests of QUEST in so doing.  SPM, at its sole expense, shall have
the right, but not the obligation, to enforce the SPM Patent Rights or otherwise
abate the infringement thereof and to control any litigation or other
enforcement action and shall consider, in good faith, the interests of HDC and
QUEST in so doing.  UEST shall cooperate with SPM and HDC in the planning and
execution of any action to enforce the Licensed Patent Rights or SPM Patent
Rights.  SPM or HDC, as applicable, shall not settle the suit in a manner that
diminishes or affects the rights or interests of QUEST under this Agreement
without the express written consent of QUEST.
 
10.3         Improvements.
 
10.3.1      QUEST shall disclose to SPM and HDC any and all Product Inventions
made by or on behalf of QUEST as a result of activities engaged in pursuant to
the terms of this Agreement and the Development Agreement.  QUEST shall disclose
to SPM and HDC any and all QUEST Inventions made by or on behalf of QUEST as a
result of activities engaged in pursuant to the terms of this Agreement.
 
10.3.2      SPM shall disclose to QUEST any and all Product Inventions made by
or on behalf of SPM as a result of activities engaged in pursuant to the terms
of this Agreement and the Development Agreement.
 
10.3.3      QUEST shall not publish or disclose Product Inventions to Third
Parties or to the public through any communication including, but not limited
to, academic publication or other exchanges of information without first
providing SPM and HDC, as appropriate, with the opportunity to review the
communication and to make arrm1gements for protecting such Product Inventions by
patent or other appropriate means prior to disclosure.  Similarly, neither SPM
nor HDC shall publish or disclose QUEST Inventions to Third Parties or to the
public through any communication including, but not limited to, academic
publication or other exchanges of information without first providing the QUEST
with the opportunity to review the communication and to make arrangements for
protecting such QUEST Inventions by patent or other appropriate means prior to
disclosure.
 
10.3.4      To the extent permitted by the HDC License Agreement, all Product
Inventions shall be owned by SPM, as long as such improvements do not
incorporate Development Technology.  QUEST and HDC agree to provide any
assistance and take such acts as are reasonably requested by SPM to enable SPM
to obtain a letters patent for or respecting any Product Invention, to protect
such patent right, to conduct further research and to publish.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
10.3.5      All QUEST Inventions shall be owned by QUEST to the extent that such
QUEST Inventions do not incorporate Development Technology or use any
information or data contained in or resulting from the Database.  SPM and HDC
shall provide any assistance and take such acts as are reasonably requested by
QUEST to enable QUEST to obtain a letters patent for or respecting any QUEST
Inventions as permitted hereunder, to protect such patent right, to conduct
further research and to publish.
 
10.3.6      All Product Inventions and SPM Improvements shall automatically
become subject to the license in Section 5.2 above and any patent rights therein
shall be deemed to be SPM Patent Rights for the purposes of this Agreement,
subject to the same rights and obligations applicable to the Licensed Patent
Rights under the Agreement except where different terms and conditions with
respect to such SPM Patent Rights are expressly provided herein.
 
10.3.7      All QUEST Inventions shall become subject to a grant-back from QUEST
to SPM and HDC of a perpetual, non-exclusive, non-sublicensable, worldwide
license to make, have made, use, perform, sell or offer for sale any QUEST
Invention, subject to a commercially reasonable royalty to be negotiated in good
faith by the Parties, or as more specifically provided in Section 10.3.9 below.
 
10.3.8      All improvements which are made jointly by the Parties involved in
the development of the improvements and which are not based on the Database
Information or Licensed Technology (“Joint Improvements”) shall be jointly owned
and the Parties shall have the right to practice the Joint Improvements to the
extent permitted in this Section 10.3.8.  No Party shall grant any license of
the Joint Improvements to any Third Party in the Territory within the Field.  If
any of the Parties hereto grants any license to a Third Party under the Joint
Improvements outside of the Field and/or outside the Territory, the Party
granting such a license shall pay, or require such Third Party to pay directly,
to the other joint owner(s) a commercially reasonable royalty to be negotiated
in good faith by the Parties, or as more specifically provided in Section 10.3.9
below.
 
10.3.9      Commercialization by Third Parties.
 
(a)           For any Product(s) for which QUEST issues a Refusal Notice or
fails to issue a Commercialization Notice and take a license hereunder, SPM
shall have the right to grant licensees to Third Parties to make, have made,
use, sell, or offer to sell such Product(s); provided, however, that SPM shall
pay to QUEST a running royalty equal to one third (1/3) of royalties it receives
from such Third Party sales after deduction of the MD Anderson Fee as set forth
in Section 6.4.1, plus one third (1/3) of any milestone or upfront payments it
receives from such Third Party.  Royalties payable to QUEST shall be calculated
as follows: for SR = royalty rate (in percent) received by SPM from such Third
Party sales, SPM shall pay to QUEST [(SR -1) x 0.33]% of the Third Party sales.
 
(i)            Of the remaining two-thirds (2/3), SPM shall pay to HDC fifty
percent (50%) of any milestone or upfront payments received from the Third Party
and thirty-five percent (35%) of the royalties, to be calculated as [(SR -1) x
0.2345]% of the Third party sales.  SPM shall retain [((SR -1) x 0.4355) +1]% of
the Third Party sales, from which it will pay the MD Anderson Fee to MD
Anderson.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(b)           If, after issuance of a Commercialization Notice, QUEST declines:
to make improvements or to further develop Products that have been recommended
by the Steering Committee, SPM shall have the right to grant license(s) to Third
Parties to use the Development Technology and Product Inventions solely to the
extent necessary to make or develop such improvements (“Third Party
Improvements”); provided, however, that SPM and QUEST shall enter into an
agreement with respect to licensing whereby SPM shall agree to pay to QUEST a
running royalty on a Product arising from the Third Party Improvements.  Such
royalty shall be determined by good faith negotiation of the parties, and shall
be reasonable and proportionate under the circumstances, including without
limitation, taking into consideration the status and development of the Product,
the amount expended to date by QUEST on such development, and the amount of
development still required prior to Commercialization of such Third Party
Improvements.
 
(c)           For any Licensed Product (whether an IVD kit or not) that QUEST
sublicenses to a Third Party to make, have made, use, sell or offer for sale
such Licensed Product, QUEST shall pay to SPM royalties equal to one percent
(1%) of the royalty irate, QR, (percent) applied to such Third Party sales
received by QUEST from such Third Party.  In addition, from the amount remaining
after subtraction of the MD Anderson Fee ((QR -1)% of the Third Party sales),
QUEST shall pay to SPM and HDC a combined running royalty equal to two-thirds
(2/3), i.e., [0.67 x (QR - 1)]% of such Third Party sales, to be distributed as
set forth in Paragraph 10.3.9(c)(i) below, so that QUEST keeps at least one
third (1/3) of royalties it receives from such Third Party, i.e., [0.33 x (QR -
1)].  QUEST’s one-third portion may be adjusted upwards by mutual agreement of
the parties in the event of significant contributions by QUEST such as
marketing, regulatory compliance and manufacturing expenses.  QUEST shall also
pay to SPM and HDC two-thirds (2/3) of any milestone or upfront payments it
receives from such Third Party so that QUEST keeps at least one-third (1/3) of
such milestone or upfront payments.
 
(i)            Of the two-thirds (2/3) (less mutually agreeable adjustments, if
any) of the payments received by QUEST from such Third Party after deducting the
MD Anderson Fee, royalties, milestone and/or upfront payments specified above,
QUEST shall pay: (a) to each of SPM and HDC, fifty percent (50%) of any
milestone or upfront payments received from the Third Party; and (b) to SPM (or
its assignee) and to HDC (or its assignee), sixty-five percent (65%) and
thirty-five percent (35%), respectively, of the royalties
received.  Accordingly, the royalties payable by QUEST under this section shall
be calculated as, for SPM, [((QR -1) x 0.4355) +1]% of the Third Party sales,
which includes the MD Anderson Fee, and for HDC, [(QR -1) x 0.2345]% of the
Third Party sales.  SPM shall be responsible for payment of the MD Anderson Fee
to MD Anderson.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
ARTICLE 11
 
TERMINATION
 
11.1         Expiration.  Subject to the provisions of Sections 11.2 and 11.3 of
this Agreement, this Agreement shall expire on the termination of QUEST’s
obligation to pay royalties to SPM and HDC under Article 6 of this Agreement for
any Licensed Products arising out of the Development Agreement, or any party’s
obligation to share revenues under Section 10.3.9 above.
 
11.2         Termination by QUEST.  QUEST may terminate this Agreement, in full
or in part with respect to any particular Licensed Product, in its sole
discretion, upon ninety (90) days prior written notice to SPM and HDC.
 
11.3         Termination for Cause.  Except as provided in Article 13 of this
Agreement, a Party may terminate this Agreement upon or after the breach of any
material provision of this Agreement by any other Party if the Party alleged to
be in breach has not cured such breach within sixty (60) days after written
notice thereof by the non-breaching Party.  If this Agreement is terminated for
cause by QUEST prior to issuance of a license for commercial use under Section
5.2 for any Licensed Products hereunder, then a pro-rata portion of the
Development License Fee paid pursuant to Section 6.1 shall be refunded to QUEST,
to be determined as follows: the amount shall equal the full amount of the
Development Fee (One Million Dollars ($1,000,000) multiplied by a fraction, the
numerator of which is the number of months from the date of such termination
until the eighteen-month anniversary of the Effective Date and the denominator
of which is eighteen (18).
 
11.4         Effect of Expiration or Termination.  Upon the expiration or
termination of this Agreement (for any reason), (i) QUEST shall immediately
transfer and deliver to SPM and HDC all work papers, data, and all information
regarding all work performed hereunder, (ii) QUEST shall have no further rights
to the Development Technology, to develop Product(s), any rights to
Commercialize a Product, or any rights to continue to have any rights to the
Development License or use and sale of Product(s) hereunder.  All such rights
shall be transferred back to SPM or HDC, as appropriate, at no
cost.  Termination of this Agreement shall result in the automatic termination
of the Development Agreement.
 
The expiration or termination of this Agreement shall not relieve the Parties of
any obligation accruing prior to such expiration or termination, and the
provisions of Articles 9, 12, 14, and 15 and this Section 11.4 shall survive the
expiration or termination of this Agreement.
 
ARTICLE 12
 
INDEMNIFICATION AND INSURANCE
 
12.1         Indemnification.  QUEST shall indemnify and hold SPM and HDC
harmless] from all losses, liabilities, damages, costs and expenses (including
reasonable attorneys’ fees and costs) incurred by SPM and HDC as a result of any
Third Party claim, demand, action or other proceeding arising directly out of
the use or sale of any Product by QUEST or its Affiliates, or their respective
distributors, customers or end-users. SPM shall indemnify and hold QUEST
harmless from all losses, liabilities, damages and expenses (including
reasonable attorneys’ fees and costs) incurred by QUEST as a result of any Third
Party claim, demand, action or other proceeding related to breach by SPM of the
warranties set forth in Sections 2.4 or 2.5, or any legal action filed in a
Federal District Court based upon the allegation that QUEST’s use of the
Development Technology infringes upon such Third Party’s intellectual property
rights. If any Party proposes to seek indemnification from another Party under
the provisions of this Section it shall notify the indemnifying Party in writing
within thirty (30) days of receipt of notice of any such claim or suit. The
indemnifying Party shall have the right but not the obligation to participate in
the defense of such claim, and the Parties shall mutually agree upon counsel and
monetary settlement terms with respect to any such claim.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
12.2         Insurance. QUEST shall maintain liability insurance, or
self-insurance, including product liability insurance with respect to the
research, development, manufacture and sales of Products by QUEST in such amount
as QUEST customarily maintains with respect to the research, development,
manufacture and sales of its other products. QUEST shall maintain such Insurance
(or self-insurance) for so long as it continues to manufacture or sell any
Products, and hereafter for so long as QUEST maintains insurance (or
self-insurance) for itself covering the research, development, manufacture or
sales of its other products.
 
ARTICLE 13
 
FORCE MAJEURE
 
No Party shall be held liable or responsible to the other Parties nor be deemed
to have defaulted under or breached this Agreement for failure or delay in
fulfilling or performing any term of this Agreement to the extent, and for so
long as, such failure or delay is caused by or results from causes beyond the
reasonable control of the affected Party including but not limited to fire,
floods, embargoes, war, acts of terror, acts of war (whether war be declared or
not), insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority or any other Party.
 
ARTICLE 14
 
LIMITATION OF LIABILITY
 
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, IN NO EVENT SHALL ANY
PARTY BE LIABLE TO ANOTHER FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOSS OF PROFITS, REVENUE, DATA OR USE,
INCURRED BY ANY PARTY OR ANY THIRD PARTY, WHETHER IN AN ACTION IN CONTRACT OR
TORT, EVEN IF ANOTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
EACH PARTY’S LIABILITY FOR DAMAGES HERE]UNDER SHALL IN NO EVENT EXCEED THE
AMOUNT OF FEES PAID (OR PAYABLE) BY QUEST UNDER THIS AGREEMENT.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
ARTICLE 15
 
MISCELLANEOUS
 
15.1         Notices. Any consent, notice or report required or permitted to be
given or made under this Agreement by one of the Parties hereto to any other
Party shall be in writing, delivered by any lawful means, and addressed to such
other Party at its address indicated below, or to such other address as the
addressee shall have last furnished in writing to the addressor and (except as
otherwise provided in this Agreement) shall be effective upon receipt by the
addressee.
 
If to SPM:
 
Smart Personalized Medicine
203 NE Front Street, Suite 101
Milford, Kent County, Delaware 19963
 
with a copy to:
 
Richard Caruso Ph.D.
795 East Lancaster Ave.
Suite 200
Villanova, Pa. 19085
 
If to HDC:
 
Health Discovery Corporation
2 East Bryan Street, Suite 601
Savannah, GA 31401
Attn: R. Scott Tobin, President and General Counsel
 
with a copy to:
 
Procopio, Cory, Hargreaves & Savitch LLP
530 B Street, Suite 2100
San Diego, CA 92101
Attn: Eleanor M. Musick, Esq.
 
If to QUEST:
 
Quest Diagnostics Incorporated
3 Giralda Farms
Madison, New Jersey 09740
Attn: General Counsel
 
with a copy to:
 
Quest Diagnostics, Incorporated
33608 Ortega Highway
San Juan Capistrano, California 92675
Attn: Chief Intellectual Property Counsel
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
15.2         Governing Law. This Agreement shall be governed by and construed in
accordance with tbe laws of the State of Delaware, without regard to the
conflicts of law principles thereof.
 
15.3         Assignment. No Party shall assign its rights or obligations under
tins Agreement, in whole or in part, by operation of law or otherwise, without
the prior written consent of the other Parties, which consent shall not be
unreasonably withheld; provided, however, that any Party may assign its rights
to the successor to all or substantially all of its assets or business to which
this Agreement relates. Any purported assignment in violation of this Section
15.3 shall be void.
 
15.4         Waivers and Amendments. No change, modification, extension,
termination or waiver of tins Agreement, or any of the provisions herein
contained, shall be valid unless made in writing and signed by duly authorized
representatives of the Parties hereto.
 
15.5         Entire Agreement. This Agreement, together with its exhibits and
the agreements incorporated herein by reference embody the entire understanding
between the Parties and supersede any prior understanding and agreements between
and among them respecting the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or written,
between and among the Parties hereto relating to the subject matter of this
Agreement which are not fully expressed herein.
 
15.6         Severability. Any of the provisions of this Agreement which are
determined to be invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability in such
jurisdiction, without rendering invalid or unenforceable the remaining
provisions hereof and without affecting the validity or enforceability of any of
the terms of tins Agreement in any other jurisdiction.
 
15.7         Waiver. The waiver by any Party hereto of any right hereunder or
the failure to perform or of a breach by any other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by any
other Party whether of a similar nature or otherwise.
 
15.8         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
15.9         Relationship of Parties. Nothing in this Agreement or in the course
of business between SPM, HDC and QUEST shall make or constitute either Party a
partner, employee or agent of the other and the relationship between the Parties
is not a partnership, joint venture or agency. No Party shall have any right or
authority to commit or legally bind the other in any way whatsoever including,
without limitation, the making of any agreement, representation or warranty.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
15.10       Mediation. In the event that a dispute arises between any of the
Parties hereto, the affected Parties shall first discuss and negotiate any
dispute that arises under this Agreement with a view toward settlement and
disposition thereof. Contractual disputes that cannot be resolved by the Parties
shall be submitted to mediation in Wilmington, Delaware. In the event that the
Parties to the dispute are not able to resolve their dispute within ninety (90)
days after the submission of such dispute to mediation, such Parties hereby
consent to the exclusive jurisdiction of the courts of the State of Delaware for
the enforcement of these provisions and the entry of judgment on any award
rendered hereunder. Should the chosen court of the State of Delaware for any
reason lack jurisdiction, any court with jurisdiction shall enforce this
provision and enter judgment on any award. The mediation proceedings, together
with all discoveries made pursuant thereto and statements or documents exchanged
by the Parties to the dispute in connection therewith, shall be kept
confidential and shall only be used by such Parties in connection with the
mediation proceedings. All costs of mediation shall be evenly divided between
the Parties to the mediation, exclusive of each Party’s legal fees, each of
which shall be borne by the Party that incurs them.
 
15.11       No Third Party Beneficiaries. No provisions of the Agreement,
express or implied, create, and shall not be construed as creating, any rights
enforceable by any person or entity not a party to the Agreement.
 
[Remainder of page intentionally left blank.]
 
 
- 22 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of first set
forth above.

             
SPM:
     
Smart Personalized Medicine, LLC
       
By: 
Richard Caruso
         
Title: 
Chief Executive Officer
 




 
HDC:
     
Health Discovery Corporation
             
By: 
Stephen D. Barnhill, M.D.
           
Title: 
Chief Executive Officer
 

             
QUEST:
     
Quest Diagnostics Incorporated
         
By: 
Nick Conti
         
Title: 
Vice President
 

 
 
- 23 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Licensed Patent Rights
 
Patent/Application No.
 
  Title
 
U.S. Patent No. 6,128,608
 
Enhancing Knowledge Discovery Using Multiple Support Vector Machines
U.S. Patent No. 6,157,921
 
Enhancing Knowledge Discovery Using Support Vector Machines in a Distributed
Network Environment
U.S. Patent No. 6,427,141
 
Enhancing Knowledge Discovery Using Multiple Support Vector Machines.
U.S. Patent No. 6,658,395
 
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines.
U.S. Patent No. 6,714,925
 
System for Identifying Patterns in Biological Data Using a Distributed Network.
U.S. Patent No. 6,760,715
 
Enhancing Biological Knowledge Discovery Using Multiple Support Vector Machines.
U.S. Patent No. 6,789,069
 
Method of Identifying Patterns in Biological Systems and Method of Uses.
U.S. Patent No. 6,882,990
 
Method of Identifying Biological Patterns Using Multiple Data Sets.
U.S. Patent No. 6,944,602
 
Spectral Kernels for Learning Machines
U.S. Patent No. 6,996,542
 
Computer-Aided Image Analysis
U.S. Patent No. 7,117,188
 
Methods of Identifying Patterns in Biological Systems and Uses Thereof
U.S. Patent No. 7,299,213
 
Method of Using Kernel Alignment to Extract Significant Features from a Large
Dataset
U.S. Patent No. 7,318,051
 
Methods for Feature Selection in a Learning Machine
U.S. Patent No. 7,353,215
 
Kernels and Methods for Selecting Kernels for Use in a Learning Machine
U.S. Patent No. 7,383,237
 
Computer-Aided Image Analysis
U.S. Patent No. 7,444,308
 
Data Mining Platform for Bioinformatics and Other Knowledge Discovery
U.S. Patent No. 7,475,048
 
Pre-Processed Feature Ranking for a Support Vector Machine
U.S. Patent No. 7,542,947
 
Data Mining Platform for Bioinformatics and Other Knowledge Discovery
U.S. Patent No. 7,542,959
 
Feature Selection Using Support Vector Machine Classifier

 
 
- 24 -

--------------------------------------------------------------------------------

 
 
Patent/Application No.
    Title  
U.S. Patent No. 7,617,163
 
Kernels and Kernel Methods for Spectral Data
U.S. Patent No. 7,624,074
 
Methods for Feature Selection in a Learning Machine
Australian Patent No. 764897
 
Pre-processing and Post-processing for Enhancing Knowledge Discovery Using
Support Vector Machines.
Indian Patent No. 212978
 
Pre-Processing and Post-Processing for Enhancing Knowledge Discovery Using
Support Vector Machines
South African Patent No. 00/7122
 
Pre-processing and Post-processing for Enhancing Knowledge Discovery Using
Support Vector Machines.
Australian Patent No. 780050
 
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines.
Chinese Patent No. ZL00808062.3
 
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines.
European Patent No. 1192595
 
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines.
German Patent No. DE60024452.0-08
 
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines.
Indian Patent No. 223409
 
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines
Israeli Patent No. 146705
 
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines
Norwegian Patent No. 319,838
 
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines.
South Korean Patent No. 724104
 
Enhancing Knowledge Discovery from Data Sets Using Multiple Support Vector
Machines
Australian Patent No. 779635
 
Method of Identifying Patterns in Biological Systems and Method of Uses
Australian Patent No. 2002243783
 
Computer Aided Image Analysis
European Patent No. 1356421
 
Computer Aided Image Analysis
Japanese Patent No. 3947109
 
Computer Aided Image Analysis
Australian Patent No. 2002253879
 
Methods of Identifying Patterns in Biological Systems and Uses Thereof

 
 
- 25 -

--------------------------------------------------------------------------------

 
 
Patent/Application No.
    Title  
Japanese Patent No. 4138486
 
Methods of Identifying Patterns in Biological Systems and Uses Thereof
Canadian Application No. 2,330,878
 
Pre-Processing and Post-Processing for Enhancing Knowledge Discovery Using
Support Vector Machines
European Publication No. 1082646
 
Pre-Processing and Post-Processing for Enhancing Knowledge Discovery Using
Support Vector Machines
Hang Kong Application No. 011065063
 
Pre-Processing and Post-Processing for Enhancing Knowledge Discovery Using
Support Vector Machines
Canadian Application No. 2,371,240
 
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines
Japanese Application No. 2000-620577
 
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines
Canadian Application No. 2,388,595
 
Method of Identifying Patterns in Biological Systems and Method of Uses
European Publication No. 1236173
 
Method of Identifying Patterns in Biological Systems and Method of Uses
Japanese Application No. 2001-534088
 
Method of Identifying Patterns in Biological Systems and Methods of Uses
U.S. Patent Publication No. 2005/0165556
 
Colon Cancer-Specific Markers
U.S. Application No. 11/926,129
 
System for Providing Data Analysis Services Using a Support Vector Machine for
Processing Data Received from a Remote Source
European Publication No. 1828917
 
Biomarkers for Screening, Predicting, and Monitoring Prostate Disease
Canadian Application No. 2,435,254
 
Methods of Identifying Patterns in Biological Systems and Uses Thereof
European Publication No. 1459235
 
Methods of Identifying Patterns in Biological Systems and Uses Thereof
U.S. Patent Publication No. 2008/0301070
 
Kernels and Methods for Selecting Kernels for Use in a Learning Machine
Canadian Application No. 2,435,290
 
Computer Aided Image Analysis
U.S. Patent Publication No. 2005/0071140
 
Model Selection for Cluster Data Analysis
U.S. Patent Publication No. 2008/0140592
 
Model Selection for Cluster Data Analysis
U.S. Patent Publication No. 2008/0097938
 
Data Mining Platform for Knowledge Discovery from Heterogeneous Data Types
and/or Heterogeneous Data Sources
U.S. Patent Publication No. 2008/0097940
 
Kernels and Kernel Methods for Spectral Data

 
 
- 26 -

--------------------------------------------------------------------------------

 
 
Patent/Application No.
    Title  
U.S. Patent Publication No. 2008/0233576
 
Method for Feature Selection in a Support Vector Machine Using Feature Ranking
European Publication No. 1449108
 
Pre-Processed Feature Ranking for a Support Vector Machine
U.S. Application No. 12/367,541
 
Method and System for Analysis of Flow Cytometry Data Using Support Vector
Machines
WIPO Application No. PCT/US09/33504
 
Method and System for Analysis of Flow Cytometry Data Using Support Vector
Machines

 
 
 
- 27 -